Citation Nr: 1018930	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for hearing loss, 
left ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to June 
1946 and from August 1946 to June 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The matter was before the Board in July 2009, at which time 
the case was remanded to schedule the Veteran for an 
appropriate VA examination to address how the Veteran's left 
ear hearing loss has affected his ability to function.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran failed to attend his VA examination.

2.  Based on the evidence of record, the Veteran's left ear 
hearing loss does not warrant a compensable disability rating 
under the applicable rating criteria.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85 Diagnostic Code 6100 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection was established under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 for left ear hearing loss in an October 
2008 rating decision.  Currently, a noncompensable evaluation 
for hearing loss of the left ear is in place.

38 C.F.R. § 4.85, Diagnostic Code 6100 sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon mechanical use of tables 
found in 38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, and as measured by puretone audiometric tests in 
the frequencies 1000, 2000, 3000, 4000 cycles per second.

The rating criteria for hearing loss establish 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  The 
rows in Table VI (38 C.F.R. § 4.85) represent nine categories 
of the percentage of discrimination based on the controlled 
speech discrimination test.  The columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the row 
appropriate for the percentage of discrimination and the 
column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the row appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the column appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 
2000, 3000, and 4000 hertz (Hz), is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(f), if impaired hearing is service-
connected in only one ear, as is the case here, in order to 
determine the percentage evaluation from Table VII, the non-
service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.

Upon remand from the Board in July 2009, the Veteran was 
scheduled for a VA examination to determine how the Veteran's 
left ear hearing loss has affected his ability to function.  
He failed to appear for two scheduled examinations in October 
2009 and November 2009.  

In a submission to the RO in March 2010, the Veteran 
explained that he was not able to attend his scheduled 
examinations because he is unable to drive due to his age and 
because his relatives were unavailable to assist him.  The 
Veteran also stated that he attempted to cancel the 
appointments but was unable to reach VA personnel.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655(a), (b) (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  38 C.F.R. § 3.655(a).

Since the Board remanded the matter in July 2009 for the VA 
examination, the Veteran has failed to provide any additional 
evidence to support his claim for an increased rating, with 
the exception of his lay statements contending that his 
hearing has gotten worse over the years.  While he has 
submitted lay statements regarding his hearing loss, these 
statements are absent for any favorable evidence to the 
Veteran with respect to the applicable rating criteria.

Under 38 C.F.R. § 3.655(b), the claim must be denied in light 
of the failure of the Veteran to attend a VA examination in 
this increased rating claim.  

In any event, even if the Board decided the Veteran's claim 
based on the evidence of record, there is no basis to grant 
this claim.  Simply stated, the Board finds that the post-
service medical records provide evidence against his claim, 
failing to indicate that the higher criteria is met.  
Therefore, the Board cannot find that an evaluation in excess 
of 0 percent disabling is warranted.

Most recently, the Veteran underwent a VA audiology 
examination in September 2008.  The results in decibels for 
his left ear are as follows:




HERTZ



1000
2000
3000
4000
Avg.
LEFT
30
50
65
85
58

The examination results also revealed speech discrimination 
in the left ear of 88 percent.  Application of Table VI 
results in an assignment of Roman Numeral III for the left 
ear.  Application of Table VII results in a "0" percent or 
non-compensable evaluation under 38 C.F.R. § 4.85 (Roman 
Numeral I for the right ear and Roman Numeral III for the 
left ear).  Accordingly, the Veteran's left ear hearing loss 
does not warrant a compensable rating.

The Board has also considered an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined referral for extraschedular consideration is not 
warranted in this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from hearing loss in the left ear.  
There are no manifestations of the Veteran's disability that 
have not been contemplated by the rating schedule and an 
adequate evaluation was assigned based on evidence showing 
the symptomatology and/or disability.  Without giving the 
Veteran to benefit of all doubt, the current findings could 
not be justified.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in 
order.

The Board does not find evidence that the rating assigned for 
the Veteran's left ear hearing loss should be increased for 
any other separate period based on the facts found during the 
entire appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  As such, the claim must be denied.  The evidence in 
this case is not so evenly balanced as to allow application 
of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in June 2008.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


